Title: To James Madison from Samuel Smith, 22 October 1810
From: Smith, Samuel
To: Madison, James


Sir,Baltimore 22 Octr. 1810
The Note of Mr. P——y is pointedly Specific as to its Object—it required only a plain & Simple Answer—what reply did he recieve? An Jesuitical One, that may be made to mean anything or nothing. His Lordship referrs to a former promise made by his Govt. which (least we Should understand as it was generally understood at the time) he goes on to explain, “He repeats it, and assures you that whenever the repeal of the French Orders Shall have actually taken effect, and the Commerce of neutral nations Shall have been restored to the Condition in which it Stood previously to the promulgation of those Orders, his Majesty will &c &c &c.[”] The Simple question that presents itself, to Enable us to understand the Equivocal language used by his Ld. Ship, is, Will the Revocation of the Fr. decrees place the Commerce of Neutrals in the Condition in which it existed prior to the Berlin Decree? If it will, then the Orders of Council are repealed, if it will not, then his Ld. Ships Note is a declaration that the British System will be continued, and an Argument given to the British partizans, to Shew that the former promise only bound G. B to a repeal in Case Trade was made perfectly free, and that their Manufactures & Colonial produce were (as was then the Case) freely admitted into the Continent. I recollect that prior to those Decrees, Goods were shipped direct from London in Am: Ships to the Isle of France, and that British E. India Goods were shipped from the U. S. to every part of Europe even to France, and that the Commerce of England to almost all Europe was open & free, either in their own or Am: ships. Can that be again the Case when the French Decrees are revoked? If it will not, then the Orders of Council & Blockading System will remain in full force with additional Activity. That Such a free & open trade will not be countenanced on the Continent must be Evident, the plain language of the British Note appears to me & to all with whom I have conversed to be—Unless France permits the introduction of British Produce & Manufactures to those Countries which admitted them prior to the Berlin Decree, no trade Shall be carried on by the U. S. to the Ports now Called in a State of Blockade. Had the Intention been fair, Wellesly’s Answer would have been Specifically to the plain question put by Mr. P——y. No Merchant here will Act under the Note. So that our Commerce must remain Shut up (as at present) from a trade to the ports declared to be in a State of Blockade, Viz Holland, France, Spain (possessed by France) Italy & the Adriatic Sea.
Is it not to be apprehended, that if we are lulled into Security by this Evasive Note that the Emperor will Consider that we are trifling with our promise and will revoke his Repeal and hold the Sequestered property.
Those Ideas having presented themselves to my Mind, I have taken the liberty to offer them to your Consideration and am sir, With Respect Your Obedt. servt.
S. Smith
